Opinion by
Judge Wilkinson,
This case involves substantially the same issue as was raised in Workmen’s Compensation Appeal Board and Klebiek v. Commonwealth of Pennsylvania, 19 Pa. Commonwealth Ct. 499, 338 A.2d 758 (1975). In this case, the claimant’s husband had died on November 28, 1973, as a result of congestive heart failure. The competent medical evidence relied upon by the referee was that the decendent suffered from anthraco-silicosis which was a significant contributory factor in causing his death. Since Section 301 (c) (2)* of the Act1 covers the disability or death of an employee, and since decedent’s post June 30, 1973 exposure caused in part that death, the compensation award to the appellee was proper. Klebiek, supra.
Accordingly, we enter the following
Order
Now, June 5, 1975, the order of the Workmen’s Compensation Appeal Board, dated January 6,1975, affirming the referee’s award of compensation to Marcella Farkas and Julius Farkas, Jr., is hereby affirmed.

. Pennsylvania Workmen’s Compensation Act, Act of June 2, 1915, P. L. 736, as amended, 77 P.S. §411(2) (Supp. 1974-1975).